I vigorously dissent. Appellant has both failed and refused to support his child since 1981, in violation of both Ohio law and the trial court's former orders. Appellant has been found in contempt on five separate occasions while the taxpayers of Clermont County have supported his child. Appellant obviously believes his responsibility of support was eliminated, and became, instead, the responsibility of the county when appellee failed to sell the marital real estate and divide the proceeds. The record indicates, however, that appellant was grossly delinquent on his support payments in 1989 when appellee finally sold the real estate, kept the entire down payment for herself, and began collecting mortgage payments on the balance.
CSEA entered the fray when appellant sought an order holding appellee in contempt. At that time, appellant owed $9,591.63 in delinquent support. The trial court, recognizing both appellee's failure to comply with the divorce decree with respect to the division of property and the large amount appellant owed *Page 428 
CSEA, ordered appellee to pay one half of each mortgage payment to CSEA to be applied to appellant's delinquent support payments.
We previously found that appellee's appeal of this order sought to re-open the divorce decree with respect to the division of property and marital debts and affirmed upon a determination that the trial court had no authority to re-open the divorce on the issue of marital debts. Schneider v.Schneider (Dec. 24, 1990), Clermont App. No. CA90-06-053, unreported, 1990 WL 210837.
During the following months, appellee failed to pay one half of the mortgage payments to CSEA. Appellant continued his contemptuous conduct by not supporting the child, and CSEA continued to provide support until the child was emancipated and appellant's delinquent support totaled over $14,000.
The trial court recognized the validity of its prior order which simply did not constitute a "setoff." In essence, the majority has determined that appellant has paid his obligation to the county for any arrearage owed prior to May 30, 1990. It is not, as the majority observes, a question of whether appellant has paid "twice" — he hasn't even paid once. The trial court's prior order does not amount to a setoff of appellant's existing arrearage nor does it relieve appellant of his support obligation. It merely ordered appellee to directly pay appellant's half of the monthly mortgage payments to CSEA.
I believe our decision improperly rewards appellant for his blatant refusal to pay child support. The trial court did not abuse its discretion and I would accordingly affirm the decision rendered below.